l|V|PORTANT NOT|CE
NOT TO BE PUBL|SHED OP|N|ON

THls 0PlNloN ls D`EslGNATED'”NoT To BE PuBLlsHED."
PuRsuANT To THE RuLEs oF clvlL PRocEDuRE _
PRolvluLGATED BY THE suPRElle couRT, cR 76.28(4)(c),
THls oPlNloN ls NoT To BE PuBLlsHED AND sHALL NoT BE
clTED 0R usED As BlNDlNG PREcEDENT lN ANY oTHER
cAsE IN ANY‘couRT oF THls sTATE; HoWEvER, 1
uNPuBLlsHED KENTucKY APPELLATE DEclsloNs,

` RENnERED AFTER JANuA_RY 1, 2003, MAY BE clTED FoR
coNleERATloN BY THE couRT lF THERE ls No PuBLlsHED
0PlNloN THAT WouLD ADEQuATELY AoDREss THE lssuE
BEFoRE THE couRT. oP`lNloNs clTED FoR coNleERATloN
BY THE couRT sHALL BE sET ouT As AN uNPuBLlsHEo
DEclsloN lN THE FILED Doculvl,ENT AND A coPY oF THE
ENTlRE DEclsloN sHALL BE TENDERED ALoNG WlTH THE

.DoculleNT ToA THE couRT AND ALL PARTlEs To THE
AchoN. ' -

:s'u0111p110:) _

' pue 3111.191 £0>1 Su1mo1101 9111 ‘1.Ied 11101111.10d 111 ‘p0u1e1110:) 111:911.10'.:»18131911\]J
"901p11_fa.1d 1111AA 1111121:) 0111 10 pass11us1p 19101 12 sel'p91:)1`e 111911109.139
1110111911199 31111 'sesuadxa 19011)0111 10 laA_reM 2 pue ‘uadoa.¢ 01 1146_11 9111
_,l`o Jaa_mm 12 ‘1{1111q‘es1p 1911.12d 11101112111.19d ‘A1111c112s1p 13101 1u9ueu1,19d _‘A1111qes1p
13101 &Ie.rodul;n ‘u011121111q12110-,1 101101112:)011 ‘3091 s 1{;)1110119 ‘1s9.191111 papn[ou1
11=3111 1u911199.132 11-ms dum[ 000 ‘017$ 2 01 pQQJS€ A[[eN pure s1111/\1 ‘3111.19911 ’
' 9111 1V 1001 11131,1 3111 pue ‘Sa[ 11131.1 S111‘>1:)Bq 3111 paln_[u1 QABq 01 paul1e[o 3111]/\1'
'11191111{01€11119 s111 10 as.moo 9111 3111.1111:) pa.m_fu1 slam 911 1191111¢\ (£1191\1) 11011111191-1

pue A[[éN 1s11_reSe 1111121:> u011esuad1uoo ‘SJQ>110AA 9 p911_1 s1111/\1 Apue'[

°CINIIOZID}IQVH_"IVZIH(IHSOH¢I GHV 'IVII\LOV¢I °I

BNIIAIHI.'I.'IV
\LZIIIOO HH.L JO HOINI¢IO IAII'IC[NVHOIAIHIAI
GHVOE[ NOILVSNHdI/\IOD S¢EICH}IHOM GNV CE[{)CIH[` MV"I

- HAILVHLSINIWGV ‘NCH'I'IV AHO{)EIHD `I" CH’IE[VHONOH
SCE_[CH"[”ICE{827 S.W.2d 685, 687 (Ky. 1992).
2 See Whittaker v. Cecil, 69 S.W.3d 69, 72 (Ky. 2002).

context, the CALJ to set aside the agreement. -S'o according to Mills, the ALJ
ignored res judicata when he ruled that the settlement agreement is
enforceable.

Nally alternatively argues, as both the Board and the Court of Appeals
agreed, that an approved settlement agreement carries the same full force and
effect as an award from a judge.3 Additionally, N ally reminds us that a claimant `
- may waive his right to reopen his claim as part of a settlement agreement,4 And
indeed, we'have recognized that settlement agreements are favored and should
be enforced whenever possible.g Nally contends that once 'the settlement was
approved, Mill’s only avenue for relief wasa` motion to re-open the claim under
the strictures of KRS 342.125. We agree.

KRS 342.265(4) provides that _“lf the parties have previously filed an
agreement which has been approved by the administrative law judge, and-
compensation has been paid or is due in. accordance therewith and the parties -
thereafter disagree, either party may invoke the provisions of KRS 342.125,
which remedy shall be exclusive.” This would appear to contemplate today’s
case perfectly. Here both parties entered into _a settlement agreement, the

v agreement was approved by an ALJ, and Mills received valued consideration in '

the form of $8,000 in exchange for his right to re-open. By the express terms `of

 

3 See Bell v. Consol of Kentucky, Inc., 294 S.W.3d 459, 462 (Ky. App. '2009) (citing Jude
v. cubbage, 251 s.w.2d 584, 586 (Ky. 1952)). ' t

4 See Richey v. Per`ry Arnold, Inc., 391 S.W.3d 705, 710 (Ky. 2012).
` 5 See Beale v.~Faultless Hardware, 837 S.W.2d 893 (Ky. 91992).

this statute, Mills’s only Way to alter the approved agreement is to invoke the v
terms of KRS 342.125. And he did not move the Board on those grounds.

But moreover, Mills’s settlement agreement expressly contracted away
his right to reopen this claim. In lWhittaker v. Pollard, we held that though a
settlement award may be reopened under KRS 342.125, a reopening may
nonetheless still be precluded by the terms of the underlying agreement.€`Here,
there are no allegations of fraud or bad faith in entering the settlement
agreement Mills received a lump sum of $8,000 in exchange for vacating his
statutory right to reopen his claim. To us, it seems clear that the Board was
correct in rejecting his attempts to continue this workers’ compensation claim

once the agreement had been approved.

III. CONCLUSION.

F or the reasons stated above, we affirm the Board’s ruling that Mills may
not reopen his claim.

All sitting. All concur.

 

6 25 s.w.s.d 466 (Ky. 200